Name: Commission Regulation (EEC) No 3684/90 of 19 December 1990 amending Regulation (EEC) No 623/86 determining the accession compensatory amounts applicable from 1 March 1986 to trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  trade policy;  international trade;  Europe
 Date Published: nan

 20 . 12. 90 Official Journal of the European Communities No L 357/19 COMMISSION REGULATION (EEC) No 3684/90 of 19 December 1990 amending Regulation (EEC) No 623/86 determining the accession compensatory amounts applicable from 1 March 1986 to trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 1436/90 (2), Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), Whereas the accession compensatory amounts introduced by Articles 53 and 213 of the Act of Accession were fixed by Commission Regulation (EEC) No 623/86 (*), as last amended by Regulation (EEC) No 2376/90 (6); Whereas the transitional measures for Portugal in Article 213 of the Act of Accession provide for the application, to goods covered by Regulation (EEC) No 3033/80, of acces ­ sion compensatory amounts based on the compensatory amounts referred to in Article 240 of that Act, if and when such amounts are applied to agricultural products, traded as such ; Whereas the second stage of Portugal's accession begins on 1 January 1991 ; whereas, from that date, accession compensatory amounts shall be applicable for milk and milk products and cereals ; Whereas the rules and criteria laid down for altering the accession compensatory amounts applicable to trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 should therefore be adapted ; whereas Regulation (EEC) No 623/86 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 Article 6a of Regulation (EEC) No 623/86 is hereby amended as follows : 1 . Paragraph 1 :  Point (b) is replaced by the following : 'for trade with Portugal, if there are changies in the accession compensatory amounts referred to in Article 240 of the Act of Accession applicable to trade in certain basic agricultural products deemed to have been used in the manufacture of goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80',  Point (c) is deleted ; 2. Paragraphs 2 and 3 are deleted. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 323, 29 . 11 . 1980, p . 1 . 0 OJ No L 138 , 31 . 5. 1990, p. 9 . 0 OJ No L 323, 29 . 11 . 1980, p . 27. (4) OJ No L 327, 27. 11 . 1990, p . 4. 0 OJ No L 59, 1 . 3 . 1986, p. 1 . ¥) OJ No L 221 , 16. 8 . 1990, p. 1 .